444 F.2d 534
Charles Ray TIPPIT, Petitioner-Appellant,v.J. J. CLARK, Warden, Respondent-Appellee.
No. 71-1497.
United States Court of Appeals, Fifth Circuit.
June 22, 1971.

Charles Ray Tippit, pro se.
John W. Stokes, Jr., U.S. Atty., Anthony M. Arnold, Richard H. Still, Jr., Asst. U.S. Attys., Atlanta, Ga., for respondent-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
It is appropriate to dispose of this pro se case summarily, pursuant to this Court's Local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5 Cir. 1969, 412 F.2d 981.


2
The appellant, represented by courtappointed counsel, pleaded guilty to a 17 count information charging violations of Title 18, U.S.C., 2312 and 2313.  He was sentenced by the U.S. District Court for the Eastern District of Tennessee on March 6, 1964 to serve a fiveyear sentence running consecutively to 16 concurrent five-year sentences.  He was released from custody on February 3, 1970 pursuant to the mandatory release provisions of Title 18 U.S.C., 4163, with 1326 days remaining to be served.  However, he was re-incarcerated on October 20, 1970 on authority of a mandatory release violator's warrant which was issued on August 14, 1970, and based upon his conviction for disorderly conduct, his failure to submit the required supervision report, his failure to report to his probation officer as directed, and his failure to report his change in residence.


3
In his habeas petition, which the district court treated as one for the writ of mandamus, the appellant contends that his release under Title 18, U.S.C., 4163 was absolute, and therefore his re-incarceration is invalid.  He also argues that he cannot be incarcerated beyond ten years from the date of his sentencing; and, that once good time credits are accumulated and one is released from prison, they cannot thereafter be forfeited.


4
These contentions are each devoid of merit.  This court's decisions in Buchanan v. Blackwell, 5 Cir. 1967, 372 F.2d 451, and Garnett v. Blackwell, 5 Cir. 1970, 423 F.2d 1211, are dispositive of all the issues presented.


5
Affirmed.